 1

 2

 3

 4
                                      UNITED STATES DISTRICT COURT
 5
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
      OMAR CABRERA,                                     Case No. 1:19-cv-01189-DAD-BAM
 8
                         Plaintiff,                     ORDER VACATING FINDINGS AND
 9                                                      RECOMMENDATIONS REGARDING
             v.                                         DISMISSAL OF ACTION FOR FAILURE TO
10                                                      PROSECUTE
      CHARLES MARTIN BARRETT,
11                                                      (Doc. No. 4)
                         Defendant.
12

13          Plaintiff Omar Cabrera (“Plaintiff”), a state prisoner proceeding pro se, filed this action on
14   August 30, 2019. (Doc. No. 1.) On October 10, 2019, the Court issued an order granting
15   Plaintiff’s application to proceed in forma pauperis. (Doc. No. 3.) On October 29, 2019, the
16   Court’s order was returned as undeliverable. On January 14, 2020, the Court issued Findings and
17   Recommendations to dismiss this action for Plaintiff’s failure to keep the Court apprised of his
18   address and for failure to prosecute. (Doc. No. 5.)
19          On January 23, 2020, Plaintiff timely filed objections to the Court’s Findings and
20   Recommendations. (Doc. No. 4.) According to Plaintiff, he is still incarcerated at Pleasant
21   Valley State Prison, P.O. Box 8500, Coalinga, CA, 93210, which is the same address that was
22   provided to the Court when his complaint and application to proceed in forma pauperis were
23   filed. Plaintiff contends that Pleasant Valley State Prison failed to deliver the Court’s October 10,
24   2019 order to him. Plaintiff provided a legal mail log indicating that there was no history of mail
25   from the Court between September 4, 2019, and January 17, 2020.
26          In light of Plaintiff’s objections and because it appears that the Court’s orders to Plaintiff
27   are no longer undeliverable, IT IS HEREBY OREDERED that:
28
                                                        1
 1          1.      The Findings and Recommendations issued on January 14, 2020 (Doc. No. 5) are

 2   VACATED;

 3          2.       The Clerk of the Court is DIRECTED to serve Plaintiff with a copy of the Court’s

 4   order granting Plaintiff’s application to proceed in forma pauperis (Doc. No. 3); and

 5          3.      Plaintiff is advised that the Court screens the complaints of pro se litigants

 6   pursuant to Title 28 of the United States Code section 1915(e)(2). The Court must dismiss a

 7   complaint or portion thereof if the litigant has raised claims that are legally “frivolous or

 8   malicious,” that fail to state a claim upon which relief may be granted, or that seek monetary

 9   relief from a defendant(s) who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B)(i)-(iii). As

10   a result, summons will not issue at this time. The Court will direct the United States Marshal to

11   serve Plaintiff’s complaint only after the Court has screened the complaint and determined that it

12   contains cognizable claims for relief against the named defendant(s). The Court has a large

13   number of such cases pending before it and will screen Plaintiff’s complaint in due course.

14
     IT IS SO ORDERED.
15

16      Dated:     February 3, 2020                             /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
